In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00275-CR
______________________________


MICHAEL CLARENCE TIMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 71st Judicial District Court
Harrison County, Texas
Trial Court No. 05-0326X


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss







MEMORANDUM OPINION

            Michael Clarence Tims, appellant, has filed with this Court a motion to dismiss his appeal. 
The motion is signed by himself and his counsel in compliance with Tex. R. App. P.  42.2(a).  As
authorized by Rule 42.2, we grant the motion.  See Tex. R. App. P. 42.2.
            Accordingly, we dismiss the appeal.
 
 
                                                                        Josh R. Morriss, III
                                                                        Chief Justice

Date Submitted:          April 10, 2006 
Date Decided:             April 11, 2006

Do Not Publish